Citation Nr: 0713072	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
September 13, 2006.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from September 13, 2006.

3.  Entitlement to a compensable evaluation for healed shell 
fragment wound scars of the feet, legs, left hand, right arm, 
left buttock and right shoulder, prior to September 13, 2006.

4.  Entitlement to a compensable evaluation for scars, 
residuals of shell fragment wounds of the right shoulder, 
left hand, left elbow, left buttock and right calf, from 
September 13, 2006.

5.  Entitlement to a compensable evaluation for scar, 
residual of a shell fragment wound of the right buttock, 
prior to September 13, 2006.

6.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the right buttock, from 
September 13, 2006.

7.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the left lateral 
plantar foot, from September 13, 2006.

8.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the right dorsal foot, 
from September 13, 2006.

9.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the left posterior 
thigh, from September 13, 2006.

10.  Entitlement to a rating in excess of 10 percent for 
scar, residual of a shell fragment wound of the right 
posterior thigh, from September 13, 2006.

11.  Entitlement to a rating in excess of 10 percent for 
scar, residual of a shell fragment wound of the right elbow, 
from September 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that granted service connection for 
PTSD, and assigned a 30 percent evaluation for it, effective 
August 22, 2002.  In addition, the RO denied the veteran's 
claim for an increased rating for scars, residuals of shell 
fragment wounds of the feet, legs, left hand, right arm, 
buttocks and right shoulder.  The veteran continued to 
disagree with the ratings assigned for PTSD and for his 
service-connected shell fragment wound scars.  

This case was previously before the Board in February 2006, 
at which time it was remanded for additional development of 
the record.  Based on the receipt of additional evidence, 
including the reports of Department of Veterans Affairs (VA) 
examinations, the RO, in a November 2006 rating action 
assigned a 70 percent evaluation for PTSD.  In addition, the 
RO assigned separate 10 percent evaluations for the scars of 
each foot, each thigh, the right elbow and right buttock.  
The 70 percent rating for PTSD, and the 10 percent evaluation 
for the scars were all effective September 13, 2006, the date 
of a VA examination on which the higher rating was based.  
The RO also continued the noncompensable evaluations for 
scars, residuals of shell fragment wounds of the right 
shoulder, left hand, and right calf.  The Board notes that 
the November 2006 rating decision omitted the left buttock 
from the noncompensable evaluation for the scars.  Since 
service connection was initially granted for shell fragment 
wound scars to include the buttocks, and a 10 percent 
evaluation is now in effect for the scar of the right 
buttock, the Board deems it appropriate to include the left 
buttock to the scars evaluated as noncompensable.  

The Board also notes that the November 2006 rating decision 
essentially granted service connection for shell fragment 
wound scar of the left elbow, and incorporated it into the 
noncompensable evaluation assigned for the scars of the right 
shoulder, left hand and right calf.  

Finally, the Board points out that its February 2006 decision 
denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  This decision is, 
accordingly, limited to the issues set forth on the cover 
page.


FINDINGS OF FACT

1.  Prior to September 13, 2006, the veteran's PTSD was 
manifested by nightmares, irritability and flashbacks.  

2.  There was no evidence of impaired judgment or panic 
attacks.

3.  From September 13, 2006, the veteran's PTSD is manifested 
by increased social isolation, depression and intrusive 
thoughts, but there is no evidence of any hallucinations or 
delusions, and the veteran is able to perform activities of 
daily living.  

4.  Prior to September 13, 2006, there was no pain, 
tenderness, functional loss or instability of the scars of 
the feet, legs, left hand, right arm, left buttock and right 
shoulder.

5.  From September 13, 2006, there was no instability or pain 
of the scars of the right shoulder, left hand, left elbow, 
left buttock and right calf.

6.  The veteran's informal claim for an increased rating for 
his service-connected scars was received on August 22, 2002.

7.  Tissue loss of the right buttock was present on the VA 
examination in October 2002.

8.  As of September 13, 2006, the veteran's left foot scar is 
depressed and unstable, with evidence of tissue loss.  

9.  From September 13, 2006, the right foot scar is 
manifested by tissue loss

10.  As of September 13, 2006, the scar of the left posterior 
thigh is manifested by tissue loss.

11.  From September 13, 2006, the scar of the right posterior 
thigh is manifested by tissue loss.

12.  As of September 13, 2006, the veteran's right elbow scar 
is manifested by tissue loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, prior to September 13, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD from September 13, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

3.  The criteria for a compensable evaluation prior to 
September 13, 2006, for scars, residuals of shell fragment 
wounds of the feet, legs, left hand, right arm, left buttock 
and right shoulder were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (as in effect prior to, and after, August 30, 2002), 
7802 (2006).

4.  The criteria for a compensable evaluation from September 
13, 2006, for scars, residuals of shell fragment wounds of 
the right shoulder, left hand, left elbow, left buttock and 
right calf have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2006).

5.  The criteria for a 10 percent evaluation for scar, 
residual of a shell fragment wound of the right buttock, have 
been met, effective August 22, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (as in effect prior to, and after, August 
30, 2002).

6.  The criteria for a rating in excess of 10 percent for 
scar, residuals of a shell fragment wound of the right 
buttock, from September 13, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7893, 7804, 7805 (2006).

7.  The criteria for a rating in excess of 10 percent for 
scar, residuals of a shell fragment wound of the left foot, 
from September 13, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2006).

8.  The criteria for a rating in excess of 10 percent for 
scar, residuals of a shell fragment wound of the right foot, 
from September 13, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2006).

9.  The criteria for a rating in excess of 10 percent for 
scar, residuals of a shell fragment wound of the left 
posterior thigh, from September 13, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2006).

10.  The criteria for a rating in excess of 10 percent for 
scar, residuals of a shell fragment wound of the right 
posterior thigh, from September 13, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2006).

11.  The criteria for a rating in excess of 10 percent for 
scar, residuals of a shell fragment wound of the right elbow, 
from September 13, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in September 2002, May 2004 and February 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertains to the claim.  Notice consistent 
with Dingess was provided in December 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, VA examination reports, and hearing 
testimony.  


As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, the service 
medical records and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

	I.  PTSD 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
38 C.F.R. § 4.130, Diagnostic Code 9411.  

One factor which may be considered is the Global Assessment 
of Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores 
ranging from 81 to 90 reflect absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, with no 
more than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See DSM-IV.  The Board is cognizant that a GAF 
score is not determinative by itself.

The initial issue is whether a rating in excess of 30 percent 
is warranted for PTSD, prior to September 13, 2006.  The 
evidence supporting the veteran's claim includes his 
complaints, particularly as reported on the VA psychiatric 
examination in October 2002.  The Board observes that he 
asserted that he had nightmares, avoided people, was very 
angry and irritable and that he had frequent flashbacks.  The 
mental status evaluation demonstrated that the veteran was 
reportedly irritable.  He had some lability and tearfulness 
when describing activities from the war.  

The evidence against the veteran's claim consists of the 
findings on the October 2002 VA psychiatric examination.  In 
this regard, the Board points out that he grooming was good, 
he sat appropriately and had 100 percent eye contact.  He 
denied audio and visual hallucinations.  His thought 
processes were logical, goal-oriented and intact.  His 
thought content was appropriate.  His impulse control was 
intact, as was his judgment.  His insight was fair.  The 
veteran was alert and oriented.  His concentration, 
registration, short-term memory and abstract 
interpretation were all intact.  He denied suicidal or 
homicidal ideation.  The examiner assigned a GAF score of 65 
and concluded that the veteran's PTSD was mild.  

The examination findings do not disclose that the veteran 
experienced any panic attacks, impaired thinking, memory 
impairment or other findings that would warrant a rating in 
excess of 30 percent prior to September 13, 2006.  Despite 
being requested on two occasions by the VA to furnish 
information concerning any treatment he had received for 
PTSD, the veteran failed to indicate any such records 
existed.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his PTSD.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
PTSD, prior to September 13, 2006.

As noted above, based on the findings of the September 13, 
2006 VA psychiatric examination, the RO assigned a 70 percent 
evaluation for PTSD.  The issue still remains whether a 
higher rating is warranted from that date.  The evidence 
supporting the veteran's claim includes some findings on the 
September 2006 VA examination.  The Board notes that the 
veteran described having suicidal ideation several months 
prior to the examination.  

In addition, the Board notes that the examiner reviewed the 
claims folder and commented that the veteran's PTSD had 
increased in severity.  He noted that the veteran had a 
stronger tendency to isolate and to be irritable and angry.  
He also indicated that the veteran was more depressed.  The 
examination report also shows that, since 1998, the veteran 
had been working with his father-in-law on a farm.  He 
described it as an all day job, requiring a good deal of 
effort and energy.  He did not get paid, but was given a 
place to live and transportation.  The veteran related that 
he had been having considerable difficulty doing the job.  

The mental status evaluation revealed that the veteran's 
short-term memory was poor and that he had only partial eye 
contact during the session.  It was further reported that the 
veteran had intrusive thoughts and unpleasant moods during 
the day that interfered with his ability to concentrate on 
whatever task he was doing and that, consequently, he often 
did not do things properly.  The diagnosis was PTSD, with 
high levels of irritability and anger.  The examiner assigned 
a GAF score of 50.  He stated that the veteran would have 
severe difficulty working around other people because of his 
very high level of PTSD related irritability and anger.  He 
concluded that the veteran's PTSD produced a near severe 
level of dysfunction in his work capacity, and a considerable 
level of social dysfunction.  

The evidence against the veteran's claim includes the finding 
on the VA psychiatric examination.  The veteran was casually, 
but appropriately dressed and he was fully oriented.  There 
was no evidence of a thought disorder, and the veteran had no 
hallucinations or delusions.  On cognitive functioning 
testing, the veteran displayed an acceptable level of verbal 
analysis skills and a good level of verbal abstracting 
skills.  The Board acknowledges that the GAF score of 50 
reflects a worsening of his symptoms.  The Board observes 
that a GAF score ranging from 41 to 50 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See Richard, 9 
Vet. App. 266.

Although it is clear that there has been some deterioration 
in the veteran's PTSD since the October 2002 examination, the 
record fails to demonstrate that a 100 percent evaluation is 
warranted.  The September 2006 VA psychiatric examination 
showed no evidence of thought disorder or hallucinations.  
The veteran was able to perform activities of daily living.  
The fact remains that he did not show sufficient 
symptomatology necessary to assign a 100 percent evaluation.  
The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 70 percent, from 
September 13, 2006.

In the May 2004 statement of the case, the RO considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) regarding a 
higher rating on an extraschedular basis.  The evidence does 
not show that the veteran's service-connected PTSD presents 
such an exceptional or unusual disability picture so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  In this regard, the rating criteria 
for mental disorders explicitly include occupational 
impairment.  There is no evidence of an exceptional 
disability picture in this case, which would render 
impractical the application of the regular schedular 
standards.  The veteran's PTSD has not required frequent 
inpatient hospitalization or by itself markedly interfered 
with employment.  The veteran currently performs farm work 
for his father-in-law, albeit with some difficulty.  However, 
the GAF scores assigned do not suggest marked employment 
impairment, and the evaluations assigned adequately reflect 
the extent of his impairment.  Thus, referral of this case 
for consideration of an extraschedular rating is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


	II.  Scars

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's scars.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change. See VAOPGCPREC 3-00.

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 3002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 3002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 3002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrant a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation. Diagnostic Code 7804.

As noted above, a noncompensable evaluation had been in 
effect for shell fragment wound scars of the feet, legs, left 
hand, right arm, buttocks and right shoulder.  The RO, by 
rating action dated in November 2006, assigned separate 10 
percent ratings for various scars, but left the 
noncompensable evaluation in effect for scars of the right 
shoulder, left hand, left elbow, left buttock and right calf.  

The Board points out that the measurements of the scars have 
been set forth on the VA examinations in October 2002 and 
September 2006.  The total area involve is substantially less 
than 929 square centimeters.  



A.  Scars of the feet, legs, left hand, right arm, left 
buttock and right shoulder, prior to September 13, 2006

The October 2002 VA examination revealed numerous scars.  The 
examiner set forth the measurements of the scars of the right 
calf, posterior thighs, each foot, the left hand, right arm 
(over both the triceps and biceps areas), the right buttock 
and right scapular area.  It was noted that the scars had no 
keloid formation, were not infected and that there was no 
adherence.  In addition, the examiner indicated that the 
veteran moved all extremities normally.  It is noted that no 
scar of the left buttock was depicted.

The examination findings show no indication of pain, 
tenderness or ulceration.  There is no clinical evidence of 
any tissue loss.  The only evidence supporting the veteran's 
claim includes his statements.  The Board concludes, however, 
that the medical findings on examination are of greater 
probative value than the veteran's allegations regarding the 
severity of his scars.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for shell fragment wound scars of the 
feet, legs, left hand, right arm, left buttock and right 
shoulder, prior to September 13, 2006.  

B.  Scars of the right shoulder, left hand, left elbow, left 
buttock and right calf, from September 13, 2006

The only medical evidence pertaining to the veteran's scars 
of the right shoulder, left hand, left elbow, left buttock 
and right calf is contained in the September 2006 VA 
examination report.  That examination demonstrated no 
adherence to the underlying tissue of these scars.  The scars 
were also all stable.  It was also reported that there were 
no areas of induration or inflexibility of the skin in the 
areas of the scars.  It is also significant to point out that 
there was no functional limitation of motion or other 
limitation of function caused by the scars in either a muscle 
group or joint.  In addition, the scars were not disfiguring.

The Board acknowledges that the examination indicated that 
the scars were slightly hypopigmented.  This finding, in and 
of itself, does not support a compensable rating for the 
scars.  The only other evidence supporting the veteran's 
claim consists of his statements.  In view of the areas 
affected, and in the absence of instability or pain of the 
scars, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran 
allegations regarding the severity of his scars.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim for a compensable evaluation for scars of 
the right shoulder, left hand, left elbow, left buttock and 
right calf, from September 13, 2006.

C.  Right buttock

As noted above, service connection was initially granted for 
scar of both buttocks.  A separate 10 percent evaluation was 
assigned for the right buttock scar based on the findings of 
the September 13, 2006 VA examination.  At that time, soft 
tissue loss of the right buttock scar was present.  It is 
significant to observe that the October 2002 VA examination 
also established the presence of loss of underlying tissue of 
this scar.  The Board concludes, accordingly, that a 10 
percent rating is also warranted for the right buttock scar 
from August 22, 2002, the date the veteran's claim for an 
increased rating was received.  

The issue still remains, however, whether a rating in excess 
of 10 percent is warranted for this scar.  It is significant 
to point out, however, that no functional impairment has been 
demonstrated.  The September 2006 VA examination revealed 
that there was no functional loss due to weakness or 
fatigability of the muscles.  The Board concludes that these 
medical findings are of greater probative value than the 
veteran's allegations regarding the severity of his right 
buttock scar.  Accordingly, the Board finds that a rating in 
excess of 10 percent for the right buttock scar is not 
warranted.

D.  Scars of the left foot, right foot, left posterior thigh, 
right posterior thigh, and right elbow 

The 10 percent rating that is in effect for each of these 
scars is the maximum assignable under Diagnostic Codes 7802, 
7803, or 7804.  The Board notes that on the most recent VA 
examination, these scars were all depressed with mild 
underlying soft tissue loss.  In addition, the left foot scar 
was unstable at times, with evidence of prior skin breakdown.  
There is no indication that any of these scars has resulted 
in limitation of motion or other functional limitation.  
While the Board has considered other appropriate Diagnostic 
Codes, none is appropriate to warrant a higher rating. 

The Board acknowledges that the September 2006 VA examination 
showed that the veteran apparently experiences a cramping 
sensation in the posterior thighs at night that was 
associated with the shrapnel wounds.  The cramping sensation 
is not productive of more than mild disability and, 
accordingly, a separate 10 percent rating is not warranted.  
In this regard, a 10 percent evaluation may be assigned for 
severe to complete paralysis of the external cutaneous nerve 
of the thigh.  When mild or moderate, a noncompensable may be 
assigned.  38 C.F.R. § 4.124A, Diagnostic Code 8529.  

In the May 2004 statement of the case, the RO considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) regarding a 
higher rating on an extraschedular basis.  The evidence does 
not show that the veteran's service-connected scars present 
such an exceptional or unusual disability picture so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The record shows that the veteran 
currently performs some work for his father-in-law, and the 
evidence does not demonstrate the scars have produced marked 
interference with employment or that he has required any 
recent hospitalization for it.  The Board is unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.




ORDER

An initial evaluation in excess of 30 percent for PTSD, prior 
to September 13, 2006, is denied.

An initial evaluation in excess of 70 percent for PTSD, from 
September 13, 2006, is denied. 

A compensable evaluation for healed shell fragment wound 
scars of the feet, left hand, right arm, left buttock and 
right shoulder, prior to September 13, 2006, is denied.

A compensable evaluation for scars, residuals of shell 
fragment wounds of the right shoulder, left hand, left elbow, 
left buttock and right calf, from September 13, 2006, is 
denied.

A 10 percent evaluation for scar, residual of a shell 
fragment wound of the right buttock is granted effective 
August 22, 2002, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  

An increased rating from September 13, 2006, for scar, 
residuals of a shell fragment wound of the right buttock, is 
denied.

An increased rating from September 13, 2006, for scar, 
residual of a shell fragment wound of the left lateral 
plantar foot, is denied.

An increased rating from September 13, 2006, for scar, 
residual of a shell fragment wound of the right dorsal foot, 
is denied.

An increased rating from September 13, 2006, for scar, 
residuals of a shell fragment wound of the left posterior 
thigh, is denied.

An increased rating from September 13, 2006, for scar, 
residuals of a shell fragment wound of the right posterior 
thigh, is denied.

An increased rating from September 13, 2006, for scar, 
residuals of a shell fragment wound of the right elbow, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


